 1                                                                      The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
      JON CROSSLAND, an individual
10                                                            No. 2:18-cv-01422-RSL
             Plaintiff,
11                                                            STIPULATED MOTION AND
             v.                                               PROPOSED ORDER TO STAY
12                                                            PROCEEDINGS PENDING
      WIDEORBIT, INC.,                                        MEDIATION
13
                                 Defendant.
14

15

16                                        STIPULATED MOTION
17           The parties, through their attorneys, respectfully advise the Court they have agreed to
18    attempt to resolve this case through mediation. The parties are in the process of scheduling a
19    mediation in late September or October of 2019. The parties agree and believe that both
20    parties’ interests, and the interests of judicial economy and efficiency, will be served by
21    mediating this case before incurring the time and expense of engaging in additional discovery
22    or preparing dispositive motions.
23           For that reasons, the parties respectfully request that the Court stay all further
24    proceedings in this case, including formal discovery, and vacate unexpired case deadlines in the
25    Amended Order Setting Trial Date and Related Dates. Dkt. 32. If this matter does not settle
26    through mediation, the parties agree they will file a Joint Status Report that includes a new
27

     STIPULATED MOTION AND ORDER TO STAY                                          Davis Wright Tremaine LLP
                                                                                           L AW O F FI CE S
     PROCEEDINGS PENDING MEDIATION - 1                                               920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
 1    proposed trial date and case deadlines within seven (7) days after mediation, at which point the

 2    stay will be automatically lifted.

 3           For the foregoing reasons, the parties respectfully stipulate to, and jointly request that

 4    the Court enter, the proposed Order set forth below staying proceedings and vacating case

 5    deadlines.

 6
             STIPULATED TO AND SUBMITTED this 7th day of August, 2019.
 7

 8     LAW OFFICES OF JUDITH                          DAVIS WRIGHT TREMAINE LLP
       LONNQUIST
 9
       /s/Sara A. Bhagat                              /s/ N. Joseph Wonderly
10     Judith A. Lonnquist, WSBA #6421                Paula Lehmann, WSBA #20678
       Sara A. Bhagat, WSBA #37872                    Nathaniel J. Wonderly, WSBA #51925
11     1218 Third Avenue, Suite 1500                  920 Fifth Avenue, Suite 3300
12     Seattle, WA 98101                              Seattle WA 98104-1610
       Telephone: 206-622-2086                        Telephone: 206-622-3150
13     Email: lojal@aol.com                           Email: paulalehmann@dwt.com
       Email: sara@lonnquistlaw.com                   Email: joewonderly@dwt.com
14
       Attorneys for Plaintiff                        Attorneys for Defendant
15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER TO STAY                                          Davis Wright Tremaine LLP
                                                                                           L AW O F FI CE S
     PROCEEDINGS PENDING MEDIATION - 2                                               920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
                                                   ORDER
 1

 2           This matter came before the Court on the parties’ Stipulated Motion to Stay Case
 3    Pending Mediation (the “Motion”). The Motion is GRANTED. This matter is stayed pending
 4    the parties’ participation in mediation, and all unexpired deadlines in the Amended Order
 5    Setting Trial Date and Related Dates (Dkt. 32) are VACATED. If the matter settles, the parties
 6    shall immediately notify the Deputy Clerk, Kerry Simonds, at 206-370-8519. In the event the
 7    parties’ do not resolve the case through mediation, the parties shall file a Joint Status Report
 8    within seven (7) days after the mediation occurs that includes a new proposed trial date and
 9    case deadlines, at which time the stay shall be automatically lifted.
10

11           Dated this 8th day of August, 2019.

12

13
                                                    A
                                                    ROBERT S. LASNIK
                                                    United State District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER TO STAY                                          Davis Wright Tremaine LLP
                                                                                           L AW O F FI CE S
     PROCEEDINGS PENDING MEDIATION - 3                                               920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
